Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 2/22/2021 have been entered.
Claim Objections
The objections to the claims have been removed.
Claim 2 is objected to because of the following informalities:  improper grammar “wherein upward projection in the top…”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  improper grammar “the stackable handle are of similar…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "the inner coating of the pans".  There is insufficient antecedent basis for this limitation in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not limit the knob to any specific shape/shapes, and since a knob is inherently of a shape, the claim fails to further limit a knob having a shape.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuillery et al. (of record).
In re claim 1, with reference to Fig. 8, Cuillery et al. discloses: A stackable cookware comprising: i) a pan (333), having a closed bottom surface, an open top 

[AltContent: textbox (Space)][AltContent: arrow][AltContent: textbox (Larger Pan)][AltContent: textbox (Smaller Pan)][AltContent: arrow][AltContent: textbox (Pan Rim)][AltContent: arrow][AltContent: textbox (Insert)][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    452
    564
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    182
    184
    media_image2.png
    Greyscale

In re claim 2, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein [the] upward projection in the top surface of a stackable handle is close to the sidewall of the said pan (see Fig. 8 above).
In re claim 4, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein the stackable handle [are] of similar length and design irrespective of the cookware size (See Fig. 8, different sized pans have the same sized handle).
In re claim 5, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein the stackable handle includes an open hole to enable hanging the cookware (see Fig. 1, at end 117b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 7, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuillery et al. as applied to claim 1.
In re claim 3, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein said stackable handle is attached to sidewall of said pan using an insert.
While Cuillery et al. does not disclose the insert is metallic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have designated metal for the material of the insert, since it is a material know to be used in cookware, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0034 applicant has not disclosed any criticality for the claimed limitations.
In re claim 7, with reference to the Figs. above, Cuillery et al. discloses A stackable cookware set comprising a plurality of pans of varying size (325, 333) with long stackable handles (301, 303) mounted to the sidewall of the said plurality of pans, wherein a first larger pan with a first single long stackable handle (325 and 303), a second smaller pan with a second single long stackable handle (333 and 301), and a third smallest pan with a third single long stackable handle wherein the first larger pan is the outermost pan in the stack and the third smallest pan is the innermost pan in the stack, each pan having a progressively smaller diameter and height such that the 
Cuillery et al. fails to disclose a third smallest pan with a third single long stackable handle wherein the first larger pan is the outermost pan in the stack and the third smallest pan is the innermost pan in the stack.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide another smaller pan with a third handle in the spirit of the descending sizes of Cuillery et al. with the same size handle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, paragraph [0030] applicant has not disclosed any criticality for the claimed limitations.
In re claim 8, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein the upward projection in the top surface of a 
In re claim 11, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein said plurality of stackable handles are attached to sidewalls of said plurality of pans using metallic inserts (as in re claim 3 above).
In re claim 12, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein the stackable handles are of similar length and design irrespective of the cookware size (as in re claim 4 above).
In re claim 13, with reference to the Figs. above, Cuillery et al. discloses the claimed invention including wherein the stackable handles include an open hole to enable hanging the cookware (as in re claim 5 above).

Claims 10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuillery et al. as applied to claims 1 and 7 above, and further in view of Jacobson.
In re claims 10, 17, 18, and 19, with reference to the Figs. above, Cuillery et al. discloses the claimed invention except wherein the space between the bases of two consecutive pans is further utilized to store a lid, and further including lids with knobs having shapes. 
However, with reference to Fig. 2, Jacobson discloses utilizing the space between stacked pans (102) to store lids (134) when the pans are stacked, and to have further included lids with knobs (120) on their tops having shapes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further included lids with knobs and utilized the space 
In re claims 15 and 16, with reference to the Figs. above, Cuillery et al. in view of Jacobson discloses the claimed invention except a lid to rest upon said pan rim, said lid having a knob on its top, and wherein the knob is of various shapes.
However, with reference to Fig. 2, Jacobson discloses utilizing the space between stacked pans (102) to store lids (134) when the pans are stacked, and to have further included lids with knobs (120) on their tops having shapes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the cookware of Cuillery et al. with knobbed lids as taught by Jacobson for the predictable purposes of allowing for covered cooking in the pot to facilitate moisture retention and easy manipulation of the lid as is commonly desired in the art.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 12 of the Remarks that Cuillery uses screws to attach handle to the pan body, and that screws are not used in the present invention which 
Applicant argues further on page 12 that a step down is provided for arresting the backward motion of the handles of the present invention, however this limitation is not found in the current claims.
Applicant argues further on page 12 that in the present invention, the entire length of the handles lock with each other so that the load is distributed through a large area.  However, the limitation is not found in the current claims.
Applicant argues further on page 13 that Jacobson alone does not disclose all of the limitations of the claimed stackable cookware.  However, Examiner asserts that Jacobson teaches the provision of lids stored in a space in stacked cookware, the lids having shaped knobs, while Cuillery et al. teaches the pan and handle configurations required by the claims.  
No further arguments are presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733